Citation Nr: 0726845	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a hearing loss.

2.  A bilateral hearing loss was initially demonstrated many 
years after service, and there is no competent medical 
evidence relating it to service.

3.  Tinnitus was first shown many years after service, and 
there is no competent medical evidence to link it to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service, nor may a sensorineural hearing loss 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any evidence in his possession that pertains 
to the claim.  A March 2006 letter advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  The case was last readjudicated in January 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, VA medical 
records, the reports of VA examinations, and medical 
literature on hearing loss submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical and personnel records, private treatment 
records, VA medical records, reports of VA examinations, and 
information on hearing loss submitted by the veteran.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the veteran's claim includes his 
statements and medical records confirming that he has 
bilateral hearing loss and tinnitus.  He alleges that he 
suffered acoustic trauma in service, and that led to his 
hearing loss and tinnitus.  He points out that he was 
attached to a bomber wing and claims that he flew on military 
aircraft approximately monthly.  A VA audiometric test in 
November 2005 confirmed that the veteran has a mild to 
profound hearing loss bilaterally.  It was noted that the 
veteran reported that he had constant tinnitus.  

The evidence against the veteran's claim includes the service 
medical records and post-service records.  The service 
medical records are negative for complaints or findings 
concerning hearing loss or tinnitus.  A hearing test on the 
separation examination in June 1955 showed that both 
whispered voice and spoken voice tests were 15/15 in each 
ear.  It is also significant to note that the veteran was a 
clerk in service.  

The veteran was examined by the service department in May 
1957 and denied having any ear trouble.  In addition, the 
Board notes that the veteran submitted a claim for service 
connection in September 1976, but this claim did not include 
hearing loss or tinnitus.

The veteran was seen in the VA audiology clinic in May 2003.  
It was reported that he had been followed in that clinic 
since 1996 for hearing loss.  It was also noted that the 
veteran had a history of mixed and sensorineural hearing loss 
from previous evaluations.  

On the authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
65
75
LEFT
30
40
70
80
85

The Board concedes that this test establishes that the 
veteran has a hearing loss in each ear that meets the 
requirements of 38 C.F.R. § 3.385.

At the time of the November 2005 VA examination, the examiner 
noted that the veteran had infrequent noise exposure in 
service.  It was specifically indicated that the veteran flew 
about once a month.  The veteran described one incident in 
which there was a sudden drop in altitude and the pilot asked 
if anyone had trouble hearing.  It was noted that the veteran 
reported that he had not experience trouble with his hearing 
at that time.  The veteran related post-service employment as 
a salesman and in a turkey processing plant, which was said 
to be very noisy.  The examiner also noted that the veteran 
indicated that tinnitus had been present for about 20 years, 
and its onset was gradual.  She also noted that it was as 
likely as not that the cause of the veteran's tinnitus was 
the same as his hearing loss.  Following the examination, the 
diagnosis was bilateral symmetrical hearing loss, mild to 
severe.  The examiner concluded that due to limited military 
noise exposure, the report of normal hearing at separation, 
and the absence of a noise notch, it was as likely as not 
that the veteran's hearing loss began following service.  

The veteran was again afforded a VA audiometric examination 
in July 2006.  The examiner noted that she reviewed the 
claims folder.  A similar history of noise exposure, both 
during service and following service, as was related on the 
previous examination, was noted.  Following audiometric 
testing, the examiner diagnosed mild to severe sensorineural 
hearing loss, bilaterally.  She opined that the veteran's 
hearing loss was consistent with post military noise 
exposure, since the records from service showed bilateral 
normal hearing at discharge.  In light of the fact that the 
veteran's noise exposure occurred mostly outside of service, 
including trumpet playing and machinery noise, the hearing 
loss and tinnitus were most likely caused by post military 
occupational and recreational noise exposure, and not by 
military noise exposure.  

The veteran has asserted that since an audiometric test was 
not conducted on the separation examination, it cannot be 
stated that his hearing was normal at that time.  The Board 
recognizes that the whispered voice and spoken voice tests 
are crude when compared to modern audiometric examinations.  
However, they represent the best evidence available regarding 
the status of the veteran's hearing at the time of his 
discharge from service.  The evidence does not demonstrate 
that the veteran had a hearing loss at the time of his 
separation from service.  

The evidence supporting the veteran's claim consists 
essentially of his allegation that his bilateral hearing loss 
and tinnitus are related to service.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, the 
medical evidence demonstrates that his bilateral hearing loss 
and tinnitus were not manifested during service and that his 
sensorineural hearing loss was not shown within one year of 
his discharge from service.  These findings are of greater 
probative value than the veteran's statements regarding the 
onset of these disabilities.  The Board concludes, therefore, 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss or 
tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


